Order entered on September 30,1959 as resettled by order entered on March 24, 1960, unanimously affirmed, on the law and on the facts, without costs. Intrinsically, the resettled order represents judicial acceptance and approval of the stipulation twice made in affidavits by the Chief Magistrate dated October 27, 1959 and later repeated in open court, that he would grant petitioners the benefits of the leave regulations promulgated by the Board of Estimate on June 15, 1956, without conceding “that they are entitled to any judicial pronouncement that their rights arise” from that source. Order entered on December 10, 1958, as dismisses the second cause of action in the petition, unanimously affirmed, without costs. No opinion. Concur — Botein, P. J., Rabin, McNally, Stevens and Eager, JJ.